Citation Nr: 1539403	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 3, 2014, and in excess of 50 percent thereafter. 

2.  Entitlement to a compensable disability evaluation for prostate cancer residuals from September 27, 2011 to March 19, 2013; an evaluation in excess of 20 percent from March 20, 2013 to February 9, 2014; and in excess of 40 percent since February 10, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  An April 2011 rating decision granted service connection for PTSD and assigned a 30 percent initial disability evaluation, effective June 23, 2010.  The Veteran submitted a notice of disagreement with the rating decision, and in a March 2014 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective February 3, 2014.  In an August 2012 rating decision, the RO reduced the disability evaluation for prostate cancer residuals from 20 to zero percent, effective September 27, 2011.  The Veteran submitted a notice of disagreement with the rating decision, and in an October 2013 rating decision, the disability evaluation was increased to 20 percent, effective March 20, 2013.  Thereafter, in a March 2014 rating decision, the disability evaluation for prostate cancer residuals was increased to 40 percent, effective February 10, 2014.  Although these increases represent separate grants of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal of all issues currently before the Board.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellant's substantive appeal with regard to the issues of entitlement to an initial disability evaluation in excess of 30 percent for PTSD prior to February 3, 2014, and in excess of 50 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of the appellant's substantive appeal with regard to the issues of entitlement to a compensable disability evaluation for residuals of prostate cancer from September 27, 2011 to March 19, 2013, in excess of 20 percent from March 20, 2013 to February 9, 2014, and in excess of 40 percent thereafter, have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In a statement dated in May 2015, the appellant notified the Board that he wished to withdraw the appeal of his claim of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to February 3, 2014, and in excess of 50 percent thereafter, and his claim of entitlement to a compensable disability evaluation for residuals of prostate cancer prior to March 20, 2013, in excess of 20 percent from March 20, 2013 to February 9, 2014, and in excess of 40 percent thereafter.  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to February 3, 2014, and in excess of 50 percent thereafter, is dismissed.

The claim of entitlement to a compensable disability evaluation for prostate cancer residuals from September 27, 2011 to March 19, 2013, an evaluation in excess of 20 percent from March 20, 2013 to February 9, 2014, and in excess of 40 percent since February 10, 2014, is dismissed.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


